    Case: 1:19-cv-08441 Document #: 11 Filed: 01/30/20 Page 1 of 3 PageID #:180




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

ARETHA MCLAURIN,                               )
                                               )
             Plaintiff,                        )
                                               )      No. 19 C 8441
             v.                                )
                                               )
CHICAGO TRANSIT AUTHORITY,                     )      Judge Thomas M. Durkin
                                               )
             Defendant.                        )

                                        ORDER

       For the following reasons, pro se plaintiff Aretha McLaurin’s (“Plaintiff’s”)
amended complaint, R. 10, is dismissed in part with prejudice, and Plaintiff’s motion
for attorney representation, R. 9, is denied. The rest of her case may proceed, provided
that Plaintiff pays the filing fee by February 20, 2020. Failure to timely pay the filing
fee will result in dismissal of this action with prejudice.

                                      STATEMENT

        After the Court dismissed her original complaint sua sponte for failure to state
a claim, Plaintiff filed an amended complaint for alleged employment discrimination
against her employer the Chicago Transit Authority, again under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, and 42
U.S.C. § 1981, and alleging that she was discriminated against based on her age,
color, race and sex and was retaliated against for attempting to assert her rights. R.
10.

        Plaintiff’s amended complaint is more fulsome than the original, and includes
the four charges of discrimination and accompanying right-to-sue letters she alleged
to have received from the United States Equal Employment Opportunity Commission
in Fall 2019. But the Court notes that one such right-to-sue letter is dated as having
been sent on September 23, 2019 (such letter, the “Initial Right-to-Sue Letter”), R. 10
at 17, and that Plaintiff filed her lawsuit 94 days later on December 26, 2019, R. 1. A
plaintiff has 90 days from the date she receives a right-to-sue letter from the EEOC
to file her lawsuit. “[U]nless proven otherwise, the receipt date is presumed to be five
days from the mailing date.” Lloyd v. Sullivan, 882 F.2d 218, 218 (7th Cir. 1989).
Therefore, ordinarily, the Court would presume that Plaintiff received the Initial
Right-to-Sue Letter on September 28, 2019, thus making her lawsuit filed 89 days
later on December 26, 2019 timely. But here, Plaintiff has pled herself out of court by

                                           1
    Case: 1:19-cv-08441 Document #: 11 Filed: 01/30/20 Page 2 of 3 PageID #:181




indicating that she received the Initial Right-to-Sue letter on September 26, 2019—
91 days before she filed this action. See R. 10 at 3. The time for filing a lawsuit “is not
flexible, even for pro se litigants, and a one-day delay is fatal.” Davis v. Browner, 113
F. Supp. 2d 1223, 1226 (N.D. Ill. 2000). Accordingly, Plaintiff’s complaint is dismissed
as untimely to the extent it arises from the allegations of retaliation contained in the
discrimination charge that in turn led to the Initial Right-to-Sue Letter.

       Plaintiff also seeks appointment of counsel. R. 9. There is no constitutional or
statutory right to counsel in federal civil cases. Romanelli v. Suliene, 615 F.3d 847,
851 (7th Cir. 2010); see also Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006).
Nevertheless, the Court has discretion under 28 U.S.C. § 1915(e)(1) to recruit counsel
for an indigent litigant. Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67
(7th Cir. 2013).

        When a pro se litigant submits a request for assistance of counsel, the Court must
first consider whether the indigent plaintiff has made reasonable attempts to secure
counsel on his or her own. Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing
Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc)). If so, the Court must examine
“whether the difficulty of the case—factually and legally—exceeds the particular
plaintiff’s capacity as a layperson to coherently present it.” Navejar, 718 F.3d at 696
(quoting Pruitt, 503 F.3d at 655). “The question . . . is whether the plaintiff appears
competent to litigate [her] own claims, given their degree of difficulty, and this includes
the tasks that normally attend litigation: evidence gathering, preparing and responding
to motions and other Court filings, and trial.” Pruitt, 503 F.3d at 655. The Court also
considers such factors as the plaintiff’s “literacy, communication skills, education level,
and litigation experience.” Id.

       After considering the above factors, the Court concludes that the solicitation of
counsel is not warranted in this case. First, aside from contacting the EEOC and IDHR,
Plaintiff has not indicated that she contacted any law firms and/or that they will not take
her case, or that she cannot afford their fees. Further, Plaintiff has alleged no physical
or mental disability that might preclude her from adequately investigating the facts
giving rise to this lawsuit. This employment discrimination case is not so complicated
that Plaintiff is unable to pursue it without counsel at time. It should additionally be
noted that the Court grants pro se litigants wide latitude to handle their lawsuits.
Therefore, Plaintiff’s motion for attorney representation is denied without prejudice.
Should the case proceed to a point that assistance of counsel is appropriate, the Court
may revisit this request.




                                            2
   Case: 1:19-cv-08441 Document #: 11 Filed: 01/30/20 Page 3 of 3 PageID #:182




                                           ENTERED:



                                           _______________________

                                           Honorable Thomas M. Durkin
                                           United States District Judge


Dated: January 30, 2020




                                       3
